Citation Nr: 1118941	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower left leg disorder, to include the left ankle.

2.  Entitlement to service connection for a lower left leg disorder, to include the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1972.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.  

The issue of entitlement to service connection for a lower left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied service connection for a lower left leg disorder.

2.  The evidence pertaining to the Veteran's lower left leg disorder submitted subsequent to the October 2004 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's October 2004 rating decision that denied service connection for a lower left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a lower left leg disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

In an October 2004 rating decision, the Veteran was denied service connection for a lower left leg disorder, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the records did not show that he received treatment for the disorder during service, nor did the evidence establish a relationship between the claimed disorder and his active military service.   

In September 2008, the Veteran filed a claim to reopen his previously denied claim for service connection for a lower left leg disorder.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the record since the January 2004 denial: a Board hearing transcript, lay statements from the Veteran and his representative, post-service VA treatment records, and a service treatment record (STR) from the Veteran's active military service.  All of this evidence is new because it has not previously been submitted.

The STR is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the STR documents an in-service left ankle diagnosis in May 1972.  This record was unavailable to the RO during the October 2004 decision.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim.  Furthermore, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Thus, this bears directly and substantially upon the specific matter under consideration and is significant enough that it must be considered in order to fairly decide the merits of the lower left leg disorder claim.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.
Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lower left leg disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the service connection claim can be properly adjudicated.  

First, the Veteran testified at his January 2011 Board hearing that he was sworn into the military in February 1972, and not in April 1972 as the claims file currently indicates.  Therefore, the RO needs to obtain a complete copy of the Veteran's personnel record, as this may provide information concerning the Veteran's enlistment date.

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Los Angeles, California, are dated from June 2007.  All pertinent records since this date should be obtained and added to the claims file.

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his lower left leg disorder.  To date, the Veteran has not been afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain the Veteran's personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2.  Obtain all pertinent VA outpatient treatment records from the Los Angeles, California, VAMC since June 2007 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall send the Veteran a letter asking for a list of the private medical providers who have treated the Veteran for his lower left leg disorder.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Schedule the Veteran for an appropriate VA  examination to ascertain the nature and etiology of his claimed lower left leg disorder, to include his left ankle.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether the Veteran clearly and unmistakably had a lower left leg disorder and/or left ankle disorder prior to beginning his military service.  If it is determined that he clearly and unmistakably had a pre-existing lower left leg disorder and/or left ankle disorder, then an opinion also is needed as to whether there also is clear and unmistakable evidence that this pre-existing disorder was not aggravated during or by his military service beyond its natural progression.  

If, on the other hand, it is determined the Veteran did not have a lower left leg disorder and/or left ankle disorder prior to beginning his military service, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current disorder is related to his active military service.

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to service connection for a lower left leg disorder, to include his left ankle.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


